[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 15, 2007
                              No. 07-12123                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 06-00517-CR-T-17-TGW

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

GABINO GONZALEZ-SANTOS,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 15, 2007)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     Gabino Gonzalez-Santos appeals the twenty-four month prison sentence
imposed by the district court after he pleaded guilty to transporting illegal aliens, in

violation of 81 U.S.C. § 1324(a)(1)(A)(ii) and (B)(i), and illegal entry into the

United States, in violation of 8 U.S.C. § 1325(a)(1). Gonzalez-Santos contends

that his sentence was unreasonable in light of his unique circumstances and the 18

U.S.C. § 3553(a) factors.

      We review the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

Our review for reasonableness is deferential. United States v. Thomas, 446 F.3d

1348, 1351 (11th Cir. 2006).

      Unreasonableness may be procedural, such as occurs when the procedure the

district court used does not meet the requirements found in United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), or it may be substantive in nature.

See United States v. Hunt, 459 F.3d 1180, 1182 n.3 (11th Cir. 2006). After

Booker, a district court, in determining a reasonable sentence, must consider the

correctly calculated advisory guideline range and the factors set forth in 18 U.S.C.

§ 3553(a). United States v. Valnor, 451 F.3d 744, 749 (11th Cir. 2006). After

correctly calculating the advisory guideline range, the district court may impose a

more severe or lenient sentence, so long as the resulting sentence is reasonable. Id.

at 750. “[T]here is a range of reasonable sentences from which the district court



                                           2
may choose[,]” and the burden of establishing that the sentence is unreasonable in

light of the record and the § 3553(a) factors lies with the party challenging the

sentence. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Here, the district court correctly calculated the guidelines range and stated

that it had considered the advisory nature of the guidelines and all of the § 3553(a)

factors. That consideration is sufficient under Booker. See id. The record also

shows that the court considered Gonzalez-Santos’ arguments and his individual

circumstances. Therefore, his sentence was not procedurally unreasonable.

      As for substantive reasonableness, the record indicates that the district court

considered Gonzalez-Santos’ prior convictions, his conduct and profit-motive in

the charged offenses, and his special circumstances. See 18 U.S.C.

§ 3553(a)(1)–(4). Because Gonzalez-Santos’ sentence was within the guidelines

range, we ordinarily would expect his sentence to be substantively reasonable. See

Talley, 431 F.3d at 788. Gonzalez-Santos has not overcome that expectation.

Finally, the district court noted Gonzalez-Santos’ four DUI convictions, and

stressed the need to protect the public and provide him with substance abuse

treatment. In light of his role in the present offenses and his history of DUI

convictions, we conclude that the sentence imposed by the district court, which

was at the low end of the guidelines range, was substantively reasonable.



                                           3
AFFIRMED.




            4